Citation Nr: 0402751	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for hearing loss in the 
left ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2002 by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On October 23, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.

The issue of entitlement to service connection for hearing 
loss in the left ear is being remanded to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran was exposed to loud noise while on active 
duty.

2.  The veteran developed sensorineural hearing loss in the 
right ear and tinnitus during active service.


CONCLUSION OF LAW

Hearing loss in the right ear and tinnitus were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that, with 
regard to the issue of entitlement to service connection for 
hearing loss in the right ear and tinnitus, VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to those 
claims which the RO has not obtained and considered.  In a 
February 2002 letter, the RO notified the veteran of the 
requirements in law to establish entitlement to the benefits 
which the veteran is seeking and of the evidence needed to 
substantiate his claims.  In addition, at the hearing in 
October 2003, after a pre-hearing consultation with the 
veteran, the veteran's representative stated on the record 
that the veteran waived any deficiencies in the notice which 
the RO was required to provide him pursuant to the VCAA.  The 
Board finds that the veteran thereby made a knowing waiver of 
his right to any further notice from VA concerning the 
evidence needed to substantiate his claims on appeal and he 
had the right, as the claimant, to so waive the notice 
requirements.  In any event, as this decision grants 
entitlement to service connection for hearing loss in the 
right ear and tinnitus, further evidence is not needed to 
substantiate those claims.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims for service 
connection for hearing loss in the right ear and tinnitus and 
that the notice provisions of the VCAA have been fulfilled 
with regard to those issues.  The Board finds that there will 
be no prejudice to the veteran if the Board decides his 
claims for service connection for hearing loss in the right 
ear and tinnitus at this time and the Board will, therefore, 
proceed to consider those claims on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Organic diseases of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz); the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing 
Current Medical Diagnosis & Treatment 110-11 (Stephen A. 
Schroeder et. al. eds., 1988).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

In the veteran's case, he underwent audiometric tests of his 
auditory acuity at both service entrance and service 
separation.

At an examination for induction in August 1965, pure tone 
thresholds, in decibels, converted to ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
10
LEFT
15
15
10
55
40

Speech recognition ability was not reported.  

At an examination for expiration of term of service in June 
1967, pure tone thresholds, in decibels, converted to ISO 
units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
X
35
LEFT
15
20
20
X
45

Speech recognition ability was not reported. 

At a VA audiological examination in December 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
40
55
LEFT
10
5
20
50
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
pertinent diagnosis was sensorineural hearing loss.

With regard to the claim for service connection for hearing 
loss in the right ear, the Board notes that the pure tone 
threshold at 4000 Hertz was 10 decibels at service entrance, 
indicating normal hearing, and 35 decibels at service 
separation, indicating hearing loss.  See Hensley, supra.  In 
addition, the pure tone thresholds in the right ear shown at 
the VA audiological examination in December 2001 demonstrate 
hearing loss disability in the right ear, under VA standards.  
See 38 C.F.R. § 3.385 (2003).  The Board must, therefore, 
conclude that the veteran incurred sensorineural hearing loss 
in the right ear during his period of active service, and so 
entitlement to service connection for hearing loss in the 
right ear is established.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2003). 

With regard to the claim for service connection for tinnitus, 
the Board notes that, at the VA audiological examination in 
December 2001, tinnitus was diagnosed.  At the hearing in 
October 2002, the veteran testified to having had exposure to 
loud noise during his active service.  In view of the facts 
that the veteran had noise exposure in service and service 
connection is being granted for sensorineural hearing loss in 
the right ear, the Board finds that it is appropriate to also 
grant entitlement to service connection for tinnitus.


ORDER

Service connection for hearing loss in the right ear is 
granted.

Service connection for tinnitus is granted.


REMAND

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where a preservice disability 
underwent an increase in severity in service, there is a 
presumption of aggravation; clear and unmistakable (obvious 
or manifest) evidence is required to rebut the presumption of 
aggravation.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a)(b) (2003).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, given the plain 
meaning of 38 U.S.C.A. § 1153 and the purposes of veterans 
disability laws, temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

With regard to the claim for service connection for hearing 
loss in the left ear, as shown above, audiometric testing at 
service entrance showed a pure tone threshold of 40 decibels 
at 4000 Hertz and audiometric testing at service separation 
showed a pure tone threshold of 45 decibels at 4000 Hertz.  
The Board notes that this was a change, or shift, of 5 
decibels.  The issue before the Board is whether that 5 
decibel shift in auditory acuity in the left ear at 4000 
Hertz constituted a worsening of the veteran's auditory 
acuity in the left ear so as to demonstrate aggravation, 
under the holding of the Court in Hunt, supra.

The Board finds that additional medical information, to 
include the opinion of an audiologist on the question of 
whether the veteran's auditory acuity increased in severity 
in service, as shown by the results of service department 
audiometric testing, is needed to decide the claim for 
service connection for hearing loss in the left ear, and this 
case will be remanded for that purpose.

Accordingly, this case is REMANDED for the following:

The RO should arrange for the veteran's claims file to 
be referred to a VA Chief of Audiology, who should 
review the audiometric test results of August 1965 and 
June 1967 in the service medical records and respond to 
the following question: Is it more likely (a greater 
than 50 percent probability), less likely (a less than 
50 percent probability) or at least as likely as not 
(50 percent probability) that the underlying condition 
of the veteran's auditory acuity in the left ear 
worsened in a significant way between August 1965 and 
June 1967?  The audiological reviewer should comment on 
whether the 5 decibel shift in the pure tone threshold 
at 4000 Hertz was significant.

Following completion of this action, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If the decision remains adverse to the veteran, he 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purposes of this REMAND are to assist the veteran 
and to obtain clarifying medical information.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.
 
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



